 

Exhibit 10.2

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (the “Second Amendment”) is dated as of April 1, 2017 (the
“Effective Date”), by and between MRI Interventions, Inc., a Delaware
corporation, having its principal office located at 5 Musick, Irvine,
California, 92618 (“MRI”), and Kimble L. Jenkins (“Consultant”), and amends that
certain Consulting Agreement, by and between MRI and the Consultant, entered
into on April 1, 2015, and amended on December 15, 2016 (the “Agreement”).

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, MRI and Consultant agree as follows:

1.       Sections 3(a) and 3(b) of the Agreement are deleted, in their entirety,
and replaced with the following subsections (a) and (b):

“(a)       Subject to the following sentence, for Consulting Services requested
by and provided to MRIC hereunder, MRIC will pay Consultant at the rate of
$30,000 per calendar month for the period commencing April 1, 2017 and ending
May 31, 2017. Begining June 1, 2017, MRIC will pay Consultant at the rate of one
hundred and fifty five dollars ($155.00) per hour worked with a maximum daily
rate of twelve hundred forty dollars ($1,240.00).

(b)       Consultant will not be paid separately for travel time incurred for
the period commencing April 1, 2017 and ending May 31, 2017. Thereafter, and
notwithstanding paragraph (a) above: (i) for travel time, MRIC will pay
Consultant at the rate of fifty dollars per hour, with a maximum daily travel
rate of four hundred dollars ($400.00); and (ii) for days that include both
consulting and travel hours, the aggregate daily rate will be capped at twelve
hundred forty dollars ($1,240.00).”

2.       Capitalized terms used herein, which are not otherwise defined, will
have the meaning ascribed to them in the Agreement.

3.       Except as expressly otherwise set forth herein, all of the terms and
conditions of the Agreement will remain unchanged and continue in full force and
effect.

4.       In the event of any conflict or inconsistency between the terms and
conditions set forth in this Amendment and the Agreement, the provisions of this
Amendment will prevail. The execution and delivery of this Amendment by delivery
of a facsimile or .pdf copy bearing the facsimile or .pdf signature of a party
hereto will constitute a valid and binding execution and delivery of this
Amendment, and such facsimile or .pdf copies will constitute enforceable
original documents.

 

[signature page follows]

 

 

 1 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

 

MRI Interventions, Inc.

 

 

By:  /s/ Francis P. Grillo

 

Name: Francis P. Grillo

Title: Chief Executive Officer

Consultant

 

 

By:  /s/ Kimble L. Jenkins

 

Name: Kimble L. Jenkins

 

 

 

 

 

 2 

 

